Citation Nr: 0604233	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  98-13 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for psoriasis, with 
psoriatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and J.S.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to May 
1946.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).

In January 2005, the Board advanced this case on the docket 
because of the veteran's advanced age.  38 U.S.C.A. § 7102(a) 
(West 2002) and 38 C.F.R. § 20.900(c) (2005).  

The Board previously remanded this case to the RO in 
September 2003.  That Remand also listed the issue of 
entitlement to an increased rating for traumatic arthritis of 
the right wrist, then rated 30 percent.  But other records 
show that earlier, in November 2001, the veteran's 
representative had forwarded to the RO a statement by the 
veteran indicating his satisfaction with the 30 percent 
rating for that disability; the representative's cover letter 
stated the veteran wanted to withdraw his appeal of that 
claim.  38 C.F.R. § 20.204 (2005).  That evidence apparently 
was not available to the Board in September 2003, however.  
Nevertheless, because the veteran has unambiguously withdrawn 
his appeal of the issue concerning the rating for his 
service-connected right wrist disability, no appeal 
concerning that issue is currently before the Board.  
38 C.F.R. § 20.204.  His only remaining claim on appeal 
concerns his psoriasis, with psoriatic arthritis.

Since the psoriasis claim must be further developed before 
being decided, it is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.








REMAND

As already alluded to, the Board Remanded this case to the RO 
in September 2003 to obtain, among other things, an 
examination by a dermatologist who was requested to provide a 
medical opinion answering three questions:  (1) whether the 
veteran's psoriasis with psoriatic arthritis is related to 
trichophytosis suffered during service or to symptoms for 
which he was hospitalized during service, variously diagnosed 
as an "[i]ll defined condition of the joints manifested by 
arthralgia with an elevated sedimentation rate" and as 
possible active rheumatic fever; (2) whether symptoms 
suffered in service, as well as any current diagnosis of 
psoriasis with arthritis, is related to the veteran's 
childhood rheumatism; and (3) if the examiner believes the 
veteran's symptoms during service and/or subsequent diagnosis 
of psoriasis with arthritis is related to his childhood 
rheumatism, whether his military service aggravated the 
disability beyond the natural progression of the disease.  
Regrettably, though, even after the file was returned to the 
examiner for an addendum in July 2005, an answer to only part 
of the first question was provided.  

The Board points out that the United States Court of Appeals 
for Veterans Claims has held that "where remand orders of 
the Board or this Court are not complied with, the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's September 2003 Remand 
directive was not completed by the RO, the veteran's appeal 
is not yet ready for final appellate consideration.  



Therefore, this case is again REMANDED to the RO (via the 
AMC) for the following additional actions:  

1.  Request that the veteran furnish the 
names and addresses of all health care 
providers who have treated him for 
psoriasis or psoriatic arthritis since 
April 2005, including the Lyons VA 
Medical Center.  After obtaining any 
needed signed authorization from the 
veteran, request copies of all records he 
identifies.  All records so obtained 
should be associated with the other 
evidence in the claims file.  

2.  Upon receipt of all requested 
records, schedule the veteran for an 
examination by a rheumatologist.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Note that service 
connection is currently in effect for 
traumatic arthritis of the right wrist, 
resulting from an injury sustained in 
service.  After completing any indicated 
tests and thoroughly reviewing the file, 
including the opinions provided by VA 
examiners in December 2004, the 
rheumatologist should provide an expert 
medical opinion concerning each of the 
following questions:

a.  Is it at least as likely as not 
the veteran's psoriasis with 
psoriatic arthritis is related to 
trichophytosis for which he was 
treated during service?



b.  Is it at least as likely as not 
the veteran's psoriasis with 
psoriatic arthritis is related to 
the symptoms for which he was 
hospitalized during service, 
variously diagnosed as an "[i]ll 
defined condition of the joints 
manifested by arthralgia with an 
elevated sedimentation rate" and as 
possible active rheumatic fever?  

c.  Is it at least as likely as not 
the symptoms experienced in service, 
as well as any current diagnosis of 
psoriasis with arthritis, are 
related to the veteran's childhood 
rheumatism?  

d.  If the examiner believes the 
veteran's symptoms during service 
and/or subsequent diagnosis of 
psoriasis with arthritis is related 
to his childhood rheumatism, is it 
at least as likely as not the 
pre-service disability was 
aggravated during service beyond the 
natural progression of the disease?  

All opinions should be supported by 
adequate rationale.  

3.  Review the claims file.  If any 
requested development is incomplete, take 
corrective action.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
the claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

